Citation Nr: 0701735	
Decision Date: 01/22/07    Archive Date: 01/25/07

DOCKET NO.  05-10 449A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Eligibility for enrollment in the Department of Veterans 
Affairs' health care system.


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran's active duty service included the period from 
June 1945 to November 1946.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2004 decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  


FINDING OF FACT

The veteran's completed application for enrollment in the 
VA's health care system was received after January 17, 2003.


CONCLUSION OF LAW

The veteran has not met the basic eligibility requirements 
for enrollment in the VA's health care system.  38 C.F.R. § 
17.36 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, a veteran must be enrolled in the VA healthcare 
system as a condition to receiving medical benefits.  38 
C.F.R. § 17.36(a).  The Secretary determines which categories 
of veterans are eligible to be enrolled, based upon 
enumerated priorities, veterans who do not have any service-
connected disabilities are assigned the lowest priority, or 
Priority Group 8.  38 C.F.R. § 17.36(b).

Beginning on January 17, 2003, VA enrolled all priority 
categories of veterans except those veterans in Priority 
Group 8 who were not in an enrolled status on January 17, 
2003.  38 C.F.R. § 17.36(c); see also 68 Fed. Reg. 2670-673 
(Jan. 17, 2003) (regarding the Secretary's decision to 
restrict enrollment to veterans in Priority Group 8 not 
already enrolled as of January 17, 2003, in light of VA's 
limited resources).  A veteran may apply to be enrolled in 
the VA's health care system at any time; however, a veteran 
who wishes to be enrolled must apply by submitting a 
completed VA application for health benefits to a VA medical 
facility.  38 C.F.R. § 17.36(d).

The pertinent facts in this case do not appear to be in 
dispute.  The file shows that the veteran submitted to VA a 
completed application in September 2004.  Based upon his 
status as a nonservice-connected veteran and the financial 
data provided, the appellant was assigned to Priority Group 8 
and his claim was denied on the basis that he was a 
nonservice-connected veteran whose completed application for 
enrollment in the VA health care system was received after 
January 17, 2003.  In appealing such denial, the veteran 
argues that he is being unfairly treated due to his income.  

As set forth above, it is undisputed that the veteran's 
completed application in this matter was received subsequent 
to January 17, 2003, and as a Priority Group 8 veteran, he is 
ineligible for enrollment under the applicable regulation.  
While the Board has considered the veteran's contentions as 
to alleged unfair treatment by VA, the evidence does not show 
that a completed application, as required by 38 C.F.R § 
17.36(d), was timely filed prior to January 17, 2003.

Pursuant to Public Law No. 104-262, the Veterans' Health Care 
Eligibility Reform Act of 1996, the VA's Secretary is 
required to make an annual decision as to enrollment in VA's 
healthcare system.  Under Public Law No. 107-135, the 
Department of Veterans Affairs Health Care Programs 
Enhancement Act of 2001, an additional priority category 8 
was established.  Subsequently, due to VA's limited 
resources, the Secretary made a decision to restrict 
enrollment to veterans in Priority Group 8 who had not 
already enrolled as of January 17, 2003.  This decision was 
published in the Federal Register at 68 Fed. Reg. 2670-73 
(Jan. 17, 2003), and represents notice to all.  The Board is 
bound by the statutes and regulations governing entitlement 
to VA benefits, the instructions of the Secretary, and the 
precedent opinions of the VA's chief legal officer.  38 
U.S.C.A. § 7104(c) (West 2002).  Under the facts of this 
case, the applicable criteria are dispositive.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  In light of the facts set 
forth above, the veteran's claim must be denied because of 
the lack of legal entitlement under the law.

The Board also points out that the Veterans Claims Assistance 
Act of 2000 is not applicable to matters in which the law, 
and not the evidence, is dispositive.  See Mason v. Principi, 
16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).


ORDER

The appeal is denied.  



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


